08/14/2020


 1
                                                                                               Case Number: DA 20-0231

 2

 3

 4

 5                     IN THE SUPREME COURT OF THE STATE OF MONTANA
 6
                               SUPREME COURT CAUSE NO. DA-20-0231
 7

 8   WILLIAM FENOGLIO,                            )
                                                  )
 9
                    Respondent/Appellant,         )
10                                                )              ORDER FOR ADDITIONAL
         vs.                                      )              TIME TO FILE RESPONSE BRIEF
11                                                )
     MEGHAN FENOGLIO,                             )
12                                                )
13                   Petitioner/Appellee.         )

14
                    Upon review of the Petitioner/Appellee Motion for Additional Time for Filing
15
     Response Brief, and good cause therefrom;
16

17                  It is hereby ORDERED that the Petitioner/Appellee shall have an additional thirty

18   (30) days from the original due date to file their Response Brief. Petitioner/Appellee Response
19
     Brief will be due September 25, 2020.
20

21

22

23
     cc: Jami Rebsom
         William Fenoglio
24

25

26

27

28
                                                                                                              1

                                                                                    Electronically signed by:
                                                                                          Mike McGrath
                                                                             Chief Justice, Montana Supreme Court
                                                                                         August 14 2020